FILED
                             NOT FOR PUBLICATION                            JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CRECENCIO OLEA-RAMOS,                            No. 12-73455

               Petitioner,                       Agency No. A097-477-171

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Crecencio Olea-Ramos, a native and citizen of Mexico, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Meza-Vallejos v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 669 F.3d 920, 923-24 (9th Cir. 2012). We deny the petition for review.

       The BIA did not abuse its discretion by denying for lack of prejudice Olea-

Ramos’s motion to reopen based on his prior attorney’s failure to file an appellate

brief challenging the immigration judge’s denial of cancellation of removal. See

Serrano v. Gonzales, 469 F.3d 1317, 1319 (9th Cir. 2006) (“To assert a valid due

process ineffective assistance of counsel claim, a petitioner must demonstrate

prejudice; namely, he must show that he has ‘plausible grounds for relief.’”

(citation omitted)). Because Olea-Ramos is statutorily ineligible for cancellation

of removal on account of his prior act of alien smuggling, he is unable to establish

plausible grounds for this relief. See Sanchez v. Holder, 560 F.3d 1028, 1032

(9th Cir. 2009) (en banc) (“[A]lien smugglers are one of the classes of persons that

cannot be found to have good moral character for the purposes of cancellation of

removal . . . .”).

       In addition, the BIA did not abuse its discretion by denying Olea-Ramos’s

motion to reopen based on his prior attorney’s failure to submit proof of voluntary-

departure bond payment, where Olea-Ramos did not provide proof of payment

with his motion to reopen. See 8 C.F.R. § 1240.26(c)(3)(ii).

       PETITION FOR REVIEW DENIED.




                                          2                                      12-73455